COURTROOM MINUTES: Clerk, U.S. District Court
The Honorable Peter Bray Presiding - Southern District of Texas
Deputy Clerk: Jason Marchand Filed

—_— “|

Interpreter Present? L] Yes treo ERO Li (- 1 bey David J. Bradley, Clerk
USPT/USPO open 10 O_avsourn My

 

 

O OTHER DISTRICT | ODIVISION THEIR CASE#
PROCEEDING HELD:
atial Appearance C1 Counsel Determination Hearing O Status Hearing
Bond Hearing U1 Identity , 0 Hearing Continued on
Ci Detention Hearing =~ C1 Preliminary Hearing C1 Other

 

CASE NUMBER WCR OMJ_} 4 -\alon Defendant #

ausa_Pudy\4 Pumice ®

 

 

Bria dan 4 Civarcse Bawett Brandyin Lew

 

 

 

 

U1 Date of arrest C1 Rule 5
C1 Defendant’s first appearance, Advised of rights/charges on: 0 Indictment O Information Li Complaint
Violation of | 0 Supervised Release Pretrial Release Probation

befendant LC] Material Witness appeared [4 with 1 without counsel
O Defendant requests appointed counsel. CO) Financial Affidavit executed and sworn.
CO Order appointing Federal Public Defender C1 Order appointing private counsel to follow.

Federal Public Defender Present -

C1 Order of partial reimbursement to follow. [J Oral order, Defendant to Reimburse CJA fund $
O Defendant advises that he will retain private counsel.

 

CHefendant 4a bond set O Cash O Surety OP/R [tGnsecured O$ Deposit
O Defendant bond set OCash OSurety OP/R OUnsecured O$ Deposit
CO) Defendant bond set OCash OSurety OP/R O Unsecured 0$ Deposit

ey signatures required as to Defendant(s) .
efendant(s) | advised of conditions of release
BOND EXECUTED (O Defendant Released
L] Order of Temporary Detention Pending Hearing entered as to Defendant(s)
C0 Order of Detention Pending Trial entered as to Defendant(s)
ene Continued C] Bond reinstated CO Bond Revoked
Defendant remanded to custody LJ M/W remanded to custody
.1 Defendant Ordered Removed to Originating 1 District 0 Division

 

Defendant \ Waiver of ok ctiminary O Identity O Detention Hrg UO Detention Hrg this District
Court finds: O Probable Cause J Identity

 

UO Defendant(s) is/are scheduled on at for:
0D Arraignment , UO Counsel Determination Hearing ‘HO Identity Hearing
XC Detention Hearing O Preliminary Hearing 0 Final Revocation Hearing

Oo Hearing

 

 

 
